1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   NATURAL THOUGHTS, INC.,                            Case No.: 17cv2148-BEN-LL
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART AND
13   v.                                                 DENYING IN PART DEFENDANTS’
                                                        RENEWED MOTION TO SEAL
14   PERFORMANCE TOUCH, LLC; THE
     HYGENIC CORPORATION;
15                                                      [ECF No. 96]
     PERFORMANCE HEALTH HOLDINGS
16   CORPORATION; and DOES 2-10,
17                                  Defendants.
18
19         Currently before the Court is Defendants’ “Renewed Motion to File Certain
20   Documents and/or Portions of Documents Under Seal.” See ECF No. 96. Good cause
21   appearing, the Court GRANTS Defendants’ Renewed Motion to file the following
22   documents under seal:

23         1.    The unredacted version of Plaintiff’s Motion to Compel [ECF No. 65] and

24               Exhibits 9, 10, 11, and 12 in support.

25         2.    The unredacted version of Defendant’s Opposition [ECF No. 71] and the

26               unredacted versions of Exhibits A and B in support. The Court further

27               GRANTS Defendants’ request to substitute the redacted versions of Exhibits

28               A and D [ECF No. 96-2 and 96-3] for the currently filed Exhibits A and D

                                                    1
                                                                               17cv2148-BEN-LL
1                 [ECF No. 71-2 and 71-5].
2          3.     The unredacted version of Plaintiff’s Reply [ECF No. 76].
3          The Court DENIES Defendants’ request to file Exhibit 13 of Plaintiff’s Reply under
4    seal. Specifically, Defendants requests Exhibit 13 be filed under seal because it is an
5    “internal email communication between Defendants’ employees, sent during the time of
6    their employment[.]” ECF No. 96 at 8. Upon the Court’s review however, Exhibit 13
7    contains Defendant’s Responses and Objections to Plaintiff’s First Set of Requests for
8    Production of Documents and has already been publicly filed.
9          It appears this portion of Defendants’ Renewed Motion is mistakenly referencing
10   Exhibits 9-13 of Plaintiff’s Ex Parte Application to Modify the Scheduling Order. See ECF
11   Nos. 79, 80. Instead, the Court notes the Parties’ previous Motion to Seal [ECF No. 77]
12   requested that Exhibit 15 (rather than Exhibit 13) be filed under seal because it contained
13   “a link to documents that Defendants have designated as “CONFIDENTIAL” and
14   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” ECF No. 77 at 3. Per
15   Defendants’ representations however, such links have been (or at least can be) “disabled”
16   so that this exhibit can “be publicly filed without harming or prejudicing Defendants.” See
17   ECF No. 96 at 8.
18         IT IS SO ORDERED.
19
20   Dated: June 12, 2019
21
22
23
24
25
26
27
28

                                                  2
                                                                                 17cv2148-BEN-LL
